Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION 
This office action is in response to a communication received 1/11/2021, which amends claims 1, 8, 21, 28, 30, 32-34, 36, 39-40, 51, 56-57. 59, 63-64 and 69, cancels claims 37, and is hereby acknowledged. 
Claims 1-36 and 38-69 have been examined and are rejected.

Claim Objections
Claims 19, 32-33, 38, 40, 56, 57, 59 and 69 are objected to because of the following informalities:
Each of claims 19, 32-33, 38 and 69 recites “the data ingest translator module” which lacks antecedent basis in any of these claims.
It is noted however that claim 8 that claims 19, 32-33, 38 and 69 depend from recites “a data ingest translators module,” which is different from “the data ingest translator module” recited in claims 19, 32-33, 38, 64 and 69 only in “translators” rather than “translator.”
Therefore, each limitation “the data ingest translator module” recited in claims 19, 32-33, 38 and 69 is being construed as “the data ingest translators module” instead.

Claim 27 recites “a multi-user network module” while its parent claim 8 recites “a multi-user network module,” and is therefore construed as “a multi-user networking module.”

Claim 39 recites “a multiuser network module … the multi-user network module” and claim 59 recites “a multiuser network module.” To maintain consistency with other claims, claims 39 and 59 are construed as “a multi-user networking module … the multi-user networking module” and “a multi-user networking module,” respectively.

Each of claims 40, 56, 57 and 59 partly recites “wherein each module is loosely coupled tow one or more other modules.” Each of these is being construed as “wherein each module is loosely coupled to one or more other modules.”
Further clarification and/or corrections are requested.

Claim Rejections - 35 USC § 101
The rejection of claims 1-39 and 64-69 under 35 U.S.C. 101 are withdrawn in view of the claim amendments.

Claim Rejections - 35 USC § 112
The rejection of claims 19, 28-30, 40-55 and 64-68 under 35 U.S.C. 112(b) are withdrawn in view of the claim amendments.
The rejection of claims 22-23, 25, 32, 33, 38 and 69 under 35 U.S.C. 112(b) will be withdrawn provided that the applicant agrees with the proposed amendments under the Claim Objections section in the above and makes corresponding amendments as needed.

The following is a quotation of 35 U.S.C. 112(b):

	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 63 recites “the multi-user network module” which lacks antecedent basis.
Therefore, it is maintained that claim 63 is rejected under 35 U.S.C. 112(b).
Further clarification and/or correction is requested.

Response to Arguments
On pgs. 23-30 of the response, the applicant argues that ‘
Altieri has no Data Ingest Translators
The reference Altieri fails to show or suggest any use of the claimed limitation for "data ingest translators." The Siptroth Declaration shows the GUI engine 201 of Altieri is not a "data ingest translator." See Siptroth Declaration ¶6. In contrast, the GUI 201 is a graphical user interface that displays objects but does not translate the underlying data format of the objects displayed. Siptroth Declaration ¶8-16.
The data ingest translator module is a limitation in each of independent Claims 1, 8, 40, 59, and their respective dependent claims. A data ingest translator converts one high level computer data format into another high level computer data format. In contrast, a GUI (graphical user interface) merely replaces a keyboard entry for a program direction with a visual display of an icon, menu, or button for accomplishing the same effect as a keyboard A GUI as known in the art does not convert the data format of an object.
,i 11, pages 5-6, the office action erroneously identifies GUI engine 201 in Altieri as the data ingest translators module of the Claims. The data ingest translators module translates data into from one data format into another other data formats compatible with the formats of the end user applications. A GUI is a graphical user interface and does not translate data from one format to another …
Altieri fails to show or suggest any element for translating one data format into another. The GUI of Altieri merely displays different types of data in their original format but does not translate from one format to another …
Interpreters are not Data Ingest Translators
The rejection erroneously ascribes functions to the GUI that are not disclosed in Altieri. The rejection alleges that [0127-0128] support a finding that the GIU interprets information and thus performs the function of converting an object from one format into another. That is erroneous.
The Siptroth Declaration ¶18 shows interpreters do not translate data from one format into another and are not data ingest translators.
Altieri fails to show different data formats
Claim 9 depends from Claim 8 and further recites the system has two or more end user application modules with different formats for generating, rendering, displaying, sending, or receiving data. The rejection should be withdrawn on grounds the rejection admits the reference fails to show the limitation that two or more end user application modules have different formats for generating, rendering, displaying, sending, or receiving data.
Office Action ¶19 assumes without support of the reference the listed client devices have incompatible formats. The rejection states the client devices "possibly" have different data formats.
Claim 19 is patentable on grounds the Altieri has no data ingest translator and does not translate stored content as required by Claim 19. In addition, Office Action ¶29 misinterprets both the GUI and QIE of Altieri as data ingest translators module.’
The examiner respectfully disagrees.
a data ingest translators module for translating data into formats compatible with the formats of the end user application modules and for receiving data from external providers.”
In the Siptroth Declaration, Siptroth argues the following:
[¶10] A graphical user interface (GUI) renders content by displaying the content to a user in a visual and/or graphical form.
[¶11] Rendering (displaying) information on a computer neither requires nor includes translating data from one data format to another format.
[¶13] The display (rendering) data does not require translating data from one format to another data format.
While these are valid points for a conventional GUI, the GUI disclosed in the Altieri system however is far from being just a conventional GUI. 
Specifically, Altieri teaches:
a client system 200 including components such as a GUI 201 that pours in real world content and may contain a Quantum Imaging Environment (QIE) 202; a server system 205 includes a GUI 211  (see [0122, 0123, 0127]).
a method of integrating real-time information into a virtual thematic environment includes downloading real-time information from a source external to the virtual thematic environment; accessing a database where the information is stored and retrieving the information from the database; inserting the information into the virtual thematic environment; and displaying the information to a user within the virtual thematic environment (see [0008, 0015]).
The QIE 202/211 includes an interpreter that will allow data to be transmitted to application modules of this and other devices … QIE 202/211 is an interpreter that and will take all of the rich content, interpret the information into objects to be manipulated place these objects or information in the appropriate format (i.e., different formats) that is designed or will be designed by the developer (see [0127, 0128]).
Therefore, the GUI disclosed in the Altieri system is more than a conventional GUI; it pours in real world content including from a source external to the virtual thematic environment, and its component QIE contains software that is responsible for interpreting information into objects (i.e., translating) and placing these objects or information in the appropriate format for transmitting to applications of this and other devices (that may require the data). The acts of “interpreting information into objects,” “placing these objects in appropriate format” and “transmitting the data to applications on this or other devices” performed by software within the QIE together therefore cover the “Data Ingest Translators” limitations as claimed/argued.
Therefore, the applicant’s arguments have been fully considered but are not persuasive.

On pgs. 25-30 of the response, the applicant argues that ‘
Altieri fails to show a Content Delivery Broker
Exemplary Claim 1 recites the content broker is connected to each of the end user application modules and to the other modules and responds to the request of any module to deliver requested content from the content repository module and external sources. In Office Action ¶11, pages 6-7, the rejection erroneously finds that Altieri's Quantum Imaging Environment/Engine 211/202 is the same as the content delivery broker of independent Claims 1, 8, 40, 59, and their respective dependent claims. However, Altieri and the rejection fail to show that QIE 211/202 responds to requests from any module to deliver content from storage or from external sources.

The motion of the Altieri avatar is not a request for data and the updating of the simulation in response to avatar motion is not a response to an end user request for data. It certainly is not a request for information from a content repository …
Altieri also fails to show any connection between the content delivery broker module and the simulation content authoring module.
Claim 20 includes the subject matter of Claim 8 and provides a limitation that allows an end user application modules to alter the content of a simulation. The rejection of Claim 20 is erroneous because Altieri makes no provision for an end user to modify the simulation. Altieri allows only the developer/sponsor to make modifications of the simulation.
Claim 21 is patentable for the same reasons given above for Claim 8. Claim 21 is amended to recite the simulation content authoring module authors new content for the simulation while the simulation is running. This feature is missing from Altieri.
Claim 22 is patentable for the reasons given above for Claim 8: Altieri fails to show or suggest a content delivery broker as defined in Claim 8. The rejection in Office Action ¶32 is inconsistent with the rejection of Claim 8. In rejecting Claim 8 the rejection identified the QIE 202/211 as the content delivery broker of Claim 8. In Office Action ¶32 the rejection cites a new and unspecific "method" as the content delivery broker. The "method" is not associated with any particular structure and no "database" is identified as the content repository module that holds the data for simulation.
Claim 23 is patentable for the same reasons given above for Claims 8 and 22. The rejection fails to identify a content delivery broker, a data ingest translators module, and a content repository module holding data for simulation. In addition, the rejection fails to show or suggest that Altieri stores data that is not ’
The examiner respectfully disagrees.
Claim 1 describes a content delivery broker as “a content delivery broker connected to each of the end user application modules, the data ingest translators module, the content repository module, and the simulation content authoring module, said content delivery broker adapted for receiving data requests from the modules and for routing responses to data requests to the modules requesting the data.”
From the above, key features of a content delivery broker include a software module (1) interfacing with the data ingest translators module (for receiving data requests), (2) interfacing with the content repository module (for storing content and retrieving content), (3) interfacing with the simulation content authoring module (for making content modifications to and/or retrieving content, e.g., for processing/manipulation, from the simulation content), and (4) interfacing with each of the end user application modules (for receiving data requests and for routing responses). 
Altieri teaches a method of integrating information, including real-time information, into a virtual thematic environment using a computer system, including accessing the stored information from a database or downloading the real-time information from a source external to the thematic environment; inserting the real-time information into the thematic environment; and displaying the information to a user within the thematic environment (see [Abstract]).
Specifically, Altieri teaches:
as the user moves the avatar down the street, the graphics library located in the Thematic/Publishing Logic Libraries 203 allows for the avatar's simple movements such as (i.e., causing a data request to be generated and received via the GUI) transmitting data through a standard communications system 212 to the server 205. The data is transmitted to the QIE 211 which processes the information and sends the information to the appropriate library for processing (i.e., generating/storing content data of the simulated user movement for subsequent retrieval/distribution/display). Thus, as the user moves throughout the thematic environment, depending on the user's access of the music, video, animation, services, etc., each of the API's are seamlessly connected to the Libraries ready to either re-calculate or utilize whatever is stored in the Digital Content system or service libraries (wherein content is stored and retrieved). If the user selects or touches a poster, for example, the program will connect the user seamlessly to the internet site that is tied to that component for either purchase, review, or any other instruction/operation. Upon completing any task at the sponsored site, the user is then exposed to a point of returning to the thematic application to continue where they had left the program or application. The QIE will determine the actual output as it sends information out to the device to determine its type and to re-calculate the objects from a viewing perspective to be manipulated to that specific device (i.e., routing responses to application modules, e.g., for display, that may reside on this or other user devices in the thematic environment) (see [0217 and 218]).
downloading real-time information from a source external to the virtual thematic environment; accessing a database where the information is stored and retrieving the information from the database; inserting the information into the virtual thematic environment (e.g., via a simulation content authoring module); and displaying the information to a user within the virtual thematic environment 
In a first example of the above real-time application, the user may be within a thematic environment, and may direct an avatar to a pub in a large city. The program would present an image of the pub on the screen using the GUI 200 via the Thematic/Publishing Logic 206. The user may then direct the avatar to enter the pub. The display will show the user a pub environment with a large digital screen in the pub, where a video of a musician or a band is playing, or a game is being broadcast, or a film is being shown, or some other type of video, whether live, stored video data, or simulated (see [0239]).
as the user moves throughout the thematic environment … if the user selects or touches a poster (i.e., causing to receive a data request), for example, the program will connect the user seamlessly to the internet site that is tied to that component for either review, or any other instruction/operation (e.g., to obtain content responsive to the request such as from an external source). Upon completing any task at the sponsored site, the user is then exposed to a point of returning to the thematic application to continue where they had left the program or application. The QIE will determine the actual output as it sends information out to the device to determine its type and to re-calculate the objects from a viewing perspective to be manipulated to that specific device (i.e., routing responses to modules in this or other user devices, e.g., for display on the GUI of the respective device) (see [0218, 0219]).
As can be seen in the above, the QIE includes software that performs the claimed functions of a content delivery broker (in addition to part of the QIE software that performs the claimed functions of a data ingest translators module as described earlier).
Therefore, the applicant’s arguments have been fully considered but are not persuasive.

On pgs. 27-31 of the response, the applicant’s arguments that ‘
No Machine Learning Module, No Analyzing User Data 
and No Modifying Instructions
In Office Action ¶12-16, pages 7-10, the rejection erroneously relies on the Altieri's AI engine 257 and its Thematic Application/Publishing/Game Logic & Scripting component 264 to reject Claims 2-6. Claim 2 is representative of Claims 2-6. It requires a machine learning module holding one or more models of machine learning for analyzing results of user data and for modifying instructions to the modular system based upon the analysis of the results of user data.
Altieri fails to identify any analysis of user data and it does not show or suggest the machine learning limitation of Claim 2 for modifying instructions to the modular system based upon the analysis of the results of the user data. A key word search of the Altieri specification fails to show or suggest "machine learning" or "results" or "analysis.
Claim 35 requires one or more modules that include as components their own machine learning models. This claim is patentable for the same reasons given above for Claim 2. 
Claim 35 ... In Office Action ¶39, the rejection relies on a single AI engine 257 that is in the server 240 and not in any module of the system. It is a stand-alone element in Altieri and not part of any identified module as required by the limitations of Claim 35. Altieri fails to show or suggest machine learning models located in the system’ have been fully considered and are persuasive. Upon further consideration, a new ground(s) of rejection is made in view of Bala (U.S. 20060168522 A1). 
Bala teaches the use of machine learning that relates to methods for creating and/or modifying computer programs based at least in part upon an analysis of data set(s) (see [0057].
Please refer to the Claims Rejection section for details.

On pg. 28 of the response, the applicant’s arguments that ‘
No Loose Connection among Modules and 
no Operating Together and Operating Independently
Claim 8 is amended recite the modules in the system are loosely connected to each other, operate together and independently, and wherein each device in any system has at least one of the modules and any system comprise devices with as few as two modules. In contrast, Altieri expressly discloses its components are tightly coupled together, Altieri [0128], and its representative examples to show fail to show any system with as few as two modules in one device and none operate together and independently. Altieri shows conventional client-server systems with tightly coupled software in all part of a central QIE 202 or 211. Altieri [0218].
Each of the representative examples in Altieri Figs. 2-5 shows client and server devices each with more than two of the modules the rejection identifies as corresponding to the modules of the Claims’ have been fully considered and are persuasive. Upon further consideration, a new ground(s) of rejection is made in view of Chiluvuri (US 20140337816 A1).
Chiluvuri teaches a method and system for creating a software application code comprising multiple Replaceable Self-Contained Components (RSCCs) that allows the RSCC to loosely couple for facilitating necessary collaboration between the RSCC and other parts/RSCCs of the application (see [Abstract, 0352]).
Please refer to the Claims Rejection section for details.

On pgs. 29-30 of the response, the applicant further argues that ‘
Altieri Sensors are not in End User Application Modules
Claim 10 includes the limitation that one or more end user application modules generate data signals for sensor data. The rejection in Office Action ¶20 is erroneous because the sensors in Altieri are in a room, not in an end user module. Based on the findings in Office Action ¶11, the rejection is reading the client devices on the end user module of the claims. However, the room of Altieri [0050] is not an end user module.’


Claim 10 recites “The modular system of claim 8 wherein the one or more end user application modules generate data signals for sensor data,” which does not require the sensor data to be “in an end user module.”
It is noted that features upon which the applicant relies (i.e. requiring the sensor data to be in an end user module) are not recited in the rejected claim. Although the claim is interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181.26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the applicant’s arguments have been fully considered but are not persuasive.

On pg. 30 of the response, the applicant further argues that ‘
Patentability of Other Claims and 
Errors in Interpreting Altieri
Claim 20 includes the subject matter of Claim 8 and provides a limitation that allows an end user application modules to alter the content of a simulation. The rejection of Claim 20 is erroneous because Altieri makes no provision for an end user to modify the simulation. Altieri allows only the developer/sponsor to make modifications of the simulation.
Claim 21 is patentable for the same reasons given above for Claim 8. Claim 21 is amended to recite the simulation content authoring module authors new content for the simulation while the simulation is running. This feature is missing from Altieri.’


As already discussed under claims 20/21’s parent claim 8, Altieri teaches his invention relates to an interactive software application platform used in various applications to provide a virtual (simulated) and real world experience to the user (see [0003]). Therefore, all actions such as “coordinates further actions” and “provides scripting language for explicit object modification” recited in the previous Action are directly or indirectly caused by the user interaction with the system (see [0129, 0134]).
Additional related disclosure provided in the Altieri system are such as:
[0153] The server Communications Network/Security 214 interface provides access to various network services required to interact with other users and control dynamic features as applied by the central servers. The server Communications Network/Security 214 may include maintaining the state of the thematic environment amongst various users, providing anti-cheating mechanisms, providing messaging services between users, and passes information to and from the client applications.
[0291-0292] In another embodiment of the holographic system consistent with the present invention, the system may use holographic technology in a "globe" type of screen or terminal. A user would be able to alter or manipulate the holograms by touching the globe, and thereby change the holograms, despite where the globe is touched. For example, the user may select an option in the globe to display a certain DNA sampling. The user may touch the globe to pull out a level of the DNA--therefore, the sampling will automatically change. The globe may also be designed for 3D simulation and may be used to move objects, to display and manipulate the objects within the globe as a terminal.
Therefore, the applicant’s arguments have been fully considered but are not persuasive.

On pg. 31 of the response, the applicant further argues that ‘Claim 27 is patentable for the same reasons give above of Claim 8 and for the reason no cited reference shows or suggests a multi-user network module in a modular interactive simulation system. Claim 27 requires the multi-user network module to be connected (loosely per Claim 8) to each end user module. Altieri's system admittedly has no multiplayer module. Altieri [0203, 0298] allows users to interact with the environment but there is no disclosure of users interacting with each other. The tightly connected system of Altieri routes all communication from the external multiplayer network to the Communications box 207 and to the QIE 202/211. As such, the nature of the Altieri connection and the connection of Claim 27 are different and not anticipated.’


As shown in the previous Action, Altieri teaches:
further comprising a multi-user networking module connected to the end user application modules and to the content delivery broker for synchronizing variables among end user application modules (In the multiplayer network environment, users will be able to see other players that interact with their thematic environment, on the display, via the connection of the QIE 211 and a multiplayer communications application. Each of the groups of users will be able to interact through the QIE 211 that will direct the flow of information to the multiplayer network software and back to the QIE 211: see [0150, 0268]).
From the above, Altieri does teach users see and interact with other players in a multiplayer network environment.
Therefore, the applicant’s arguments have been fully considered but are not persuasive.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
. 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Altieri et al. (US 20080163089 A1) in view of Chiluvuri (US 20140337816 A1).
As for claim 1, Altieri teaches a method of integrating information, including real-time information, into a virtual thematic environment using a computer system, including accessing the stored information from a database or downloading the real-time information from a source external to the thematic environment; inserting the real-time information into the thematic environment; and displaying the information to a user within the thematic environment (see [Abstract]).
Specifically, Altieri teaches:
A modular interactive simulation system (The present invention relates to an interactive software application platform used in various applications to provide a virtual (simulated) and real world experience to the user: see [0003]) comprising:
one or more client or server devices (the client is connected to other clients or servers: see [0113]), each client or server device having one or more storage devices (the client is connected to other clients or servers: see [Fig. 5, Client System/Data Storage 406, Server System/Data Storage 414]) and one or more processing units for holding and processing one or more modules, wherein each module is (The present invention relates to an interactive software application platform which can be used in entertainment, business, publishing, and other applications to provide a virtual and real world experience to the user by integrating audio, video, two dimensional (2D), and three dimensional (3D) technology: see [0003].
The computer system of the present invention integrates real-time information into a virtual thematic environment, and includes at least one processor for running the program: see [0025].
The logical architecture of the virtual platform of the present invention is implemented on a 6-tier modular system (i.e., six layers), and at least six (6) service area modules, which are fully distributed across the internet, i.e., loosely coupled and running independently: see [0093, FIG. 1]);
one or more end user application modules, each end user application module for displaying the simulation and adapted to request data from other modules and/or external providers (Serving a request from the client: see [0118]. Downloading real-time information from a source external to the virtual thematic environment; inserting real time information into the virtual thematic environment; and providing access to the real-time information to a user within the virtual thematic environment: see [0008]. The users will be able to see other players that interact with their thematic environment, on the display, via the connection of the QIE 211 and a multiplayer communications application: see [0265]);
a data ingest translators module for translating data into formats compatible with the formats of the end user application modules and for receiving data from external providers (a client system 200 including components such as a GUI 201 that pours in real world content and may contain a Quantum Imaging Environment (QIE) 202; a server system 205 includes a GUI 211: see [0122, 0123, 0127].
a method of integrating real-time information into a virtual thematic environment includes downloading real-time information from a source external to the virtual thematic environment; accessing a database where the information is stored and retrieving the information from the database; inserting the information into the virtual thematic environment; and displaying the information to a user within the virtual thematic environment: see [0008, 0015].
The QIE 202/211 includes an interpreter that will allow data to be transmitted to application modules of this and other devices … QIE 202/211 is an interpreter that and will take all of the rich content, interpret the information into objects to be manipulated and accessed via any device and place these objects or information in the appropriate format (i.e., different formats) that is designed or will be designed by the developer: see [0127, 0128].
Therefore, the QIE includes functions of the data ingest translators module);
a content repository module for holding data for simulation ({a software module} storing the information in the database, inserting the information into the virtual thematic environment; and displaying the information to a user within the virtual thematic environment: see [0015].
The user may move the avatar into a 3D model of a store, for example, the building which is stored in the Digital Content library. The ;
a simulation content authoring module having an application programming interface for enabling an author to communicate with design software to create content for simulations (The Thematic/Application Publishing Logic Libraries 203 allow a developer to build a simulated e-mail, spreadsheet, database, and any type of application that is sponsor-based or pertains to the overall thematic application: see [0132]. 
The logical architecture of the virtual platform of the present invention is implemented on a 6-tier modular system (i.e., six layers). Each level of the 6-tier system is designed around Open Source technologies, but can include custom software developed using Open Source and proprietary technologies with generic APIs: see [0093, 0094]); and
a content delivery broker (i.e., QIE 202/211) (as the user moves the avatar down 
downloading real-time information from a source external to the virtual thematic environment; accessing a database where the information is stored and retrieving the information from the database; inserting the information into the virtual thematic environment (e.g., via a simulation content authoring module); and displaying the information to a user within the virtual thematic environment: see [0008, 0015].
In a first example of the above real-time application, the user may be within a thematic environment, and may direct an avatar to a pub in a large city. The program would present an image of the pub on the screen using the GUI 200 via the Thematic/Publishing Logic 206. The user may then direct the avatar to enter the pub. The display will show the user a pub environment with a large digital screen in the pub, where a video of a musician or a band is playing, or a game is being broadcast, or a film is being shown, or some other type of video, whether live, stored video data, or simulated: see [0239].
as the user moves throughout the thematic environment … if the user selects or touches a poster (i.e., causing to receive a data request), for example, the program will connect the user seamlessly to the internet site that is tied to that component for either review, or any other instruction/operation (e.g., to obtain content responsive to the request 
Therefore, the QIE includes functions of a content delivery broker).
Altieri however does not explicitly teach:
wherein each module is loosely coupled to one or more other modules (for operating together and operating independently of each other to provide a simulation of objects having two or three dimensions);
a content delivery broker loosely connected (to each of the end user application modules, the data ingest translators module, the content repository module, and the simulation content authoring module).
In a similar field of endeavor, Chiluvuri teaches:
designing a new kind of software components for building software applications based on replaceable component-class (or RCC) that can be redesigned and tested with high degree of autonomy from the container application and are designed to be loosely coupled in the context of its target application and other parts that collaborate with the RSCC (The present invention discloses processes for developing and using a new kind of software components for building software applications which are referred to as "Replaceable Self-contained Components" (or RSCC), or referred to as `Replaceable components` in short: see [0083].

The properties/characteristics of the RSCC are `replaceability` and `self-contained`: see [0090].
The coupling interfaces of a RSCC are designed to be loosely coupled in the context of its target application and other SCCs/parts that collaborate with the RSCC: see [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chiluvuri for designing a new kind of software components for building software applications based on replaceable component-class (or RCC) that can be redesigned and tested with high degree of autonomy from the container application and are designed to be loosely coupled in the context of its target application and other parts that collaborate with the RSCC. The teachings of Chiluvuri, when implemented in the Altieri system, will enable designing a content delivery broker to be loosely connected to each of the end user application modules, the data ingest translators module, the content repository module, and the simulation content authoring module, with each module being loosely coupled to one or more other modules for operating together and operating independently of each other to provide a simulation of objects having two or three dimensions. One of ordinary skill in the art would be motivated to utilize the teachings of Chiluvuri in the 
Therefore Altieri and Chiluvuri together teach claim 1.

Claims 2-9, 11-23, 27-31, 35, 40-42, 47-48, 51-55, 59-65 and 67-69are rejected under 35 U.S.C. 103 as being unpatentable over Altieri in view of Chiluvuri further in view of Bala (US 20060168522 A1).
As for claim 2, it has been established that Altieri and Chiluvuri together teach claim 1.
Altieri however does not explicitly teach:
further comprising a machine learning module holding one or more models of machine learning for analyzing results of user data and for modifying instructions to the modular system based upon the analysis of the results user data.
In a similar field of endeavor, Bala teaches:
employing a machine learning model to modify computer programs based at least in part upon an analysis of user data (FIG. 6 illustrates a system 600 that navigates and/or performs tasks associated with a document, application, operating system, etc. according to an aspect of the subject invention. The system 600 includes a task navigation component 510. The interface component 610 is coupled to the task navigation component 510. The user can search and/or browse for tasks that can be performed with a document, application, operating system, etc. utilizing the task navigation component 510 via the interface component 610: see [0054, 0055].
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bala for employing a machine learning model to modify computer programs based at least in part upon an analysis of user data. The teachings of Bala, when implemented in the Altieri/Chiluvuri system, will enable a machine learning module holding one or more models of machine learning for analyzing results of user data and for modifying instructions to the modular system based upon the analysis of the results user data. One of ordinary skill in the art would be motivated to utilize the teachings of Bala in the Altieri/Chiluvuri system so that the task navigation component 510 and/or the task 
Therefore Altieri, Chiluvuri and Bala together teach claim 2.

As for claim 3, it has been established that Altieri, Chiluvuri and Bala together teach claim 2.
Altieri further teaches:
wherein the content repository module holds data for results of simulations (The databases containing all relevant information on the active user's profile in their current state, history, and real world content: see [0148].
	The method further includes accessing a database where the information is stored; retrieving the information from the database; inserting the information into the virtual thematic environment; and displaying the information to a user within the virtual thematic environment: see [0015]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 3.

As for claim 4, it has been established that Altieri, Chiluvuri and Bala together teach claim 3.
Altieri further teaches:
wherein the machine learning module reads the results of simulations and modifies instructions to the modular system based upon the results read from the content repository module (The databases containing all relevant information on the 
	The method further includes accessing a database where the information is stored; retrieving the information from the database; inserting the information into the virtual thematic environment; and displaying the information to a user within the virtual thematic environment: see [0015]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 4.

As for claim 5, it has been established that Altieri, Chiluvuri and Bala together teach claim 3.
Altieri further teaches:
wherein one or more modules include one or more machine learning models for analyzing the operation of the module modifying instructions in the module based upon the analysis of the operation of the module (The Al engine component/library 257 may relate Al objects to thematic environment objects, maintain the Al object state, provide data on object modification due to Al rules and thematic logic, collect thematic environment state information from the client, and make thematic environment state information available to the Thematic Application/Publishing/Game Logic & Scripting 264: see [0170]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 5.

As for claim 6, since it contains similar limitations as in claims 1, 2 and 5, the same rationale is used where applicable, and therefore Altieri, Chiluvuri and Bala together also teach claim 6.

As for claim 7, it has been established that Altieri, Chiluvuri and Bala together teach claim 2.
Altieri further teaches:
further comprising a multi-user networking module connected to the end user application modules and to the content delivery broker for synchronizing variables among end user application modules (In the multiplayer network environment, users will be able to see other players that interact with their thematic environment, on the display, via the connection of the QIE 211 and a multiplayer communications application. Each of the groups of users will be able to interact through the QIE 211 that will direct the flow of information to the multiplayer network software and back to the QIE 211: see [0150, 0268]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 7.

As for claim 8, since it contains similar limitations as in claims 1, 2 (“further comprising a machine learning module holding one or more models of machine learning for analyzing results of user data and for modifying instructions to the modular system based upon the analysis of the results user data”) and 7 (“further comprising a multi-user networking module connected to the end user application modules and to the content delivery broker for synchronizing variables among end user application modules”), the same rationale is used where applicable, and therefore Altieri, Chiluvuri and Bala together also teach claim 8. 

As for claim 9, it has been established that Altieri, Chiluvuri and Bala together teach claim 8.
Altieri further teaches:
wherein two or more end user application modules have different formats for generating, rendering, displaying, sending, or receiving data (lightweight client application written to run on existing computer operating systems may be ported to other personal computer (PC) software, personal digital assistants (PDAs), and cell phones, and any other digital device that has a screen or visual component – possibly with different data format: see [0125].
	QIE 202/211 is an interpreter that will take all of the rich content, interpret the information into objects to be manipulated and accessed via any device and place these objects or information in the appropriate format that is designed or will be designed by the developer: see [0128]
	In all the above types of applications, a sponsor can place his product data within the thematic application for advertisement and access by a user of the thematic application. This data is stored in the Business Intelligence component of the QIE in the sponsors' library. The information is ready to be accessed either in a screen display format (i.e., a display format for a display application) or in a report form (i.e., a report format for a report application): see [0294]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 9.

As for claim 11, it has been established that Altieri, Chiluvuri and Bala together teach claim 8.
Altieri further teaches:
where the end user application modules comprise one or more from the group consisting of personal computers, tablets, smartphones, augmented reality glasses or virtual reality headsets (The client may be a PC, a mobile terminal, such as a mobile computing device, a mobile phone, or a mobile data organizer (PDA): see [0105]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 11.

As for claim 12, it has been established that Altieri, Chiluvuri and Bala together teach claim 8.
Altieri further teaches:
wherein the end user application module further comprises an input/output module (The client computer typically includes ... an input/output (1/0) interface: see [0106]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 12.

As for claim 13, it has been established that Altieri, Chiluvuri and Bala together teach claim 12.
Altieri further teaches:
wherein the input/output module has a peripheral mediator adapted to receive and send input and output signals for peripherals (The mini-applications library will interact with the GUI 250, Sponsor Library 259, the Graphics library 251, and .
Therefore Altieri, Chiluvuri and Bala together also teach claim 13.

As for claim 14, it has been established that Altieri, Chiluvuri and Bala together teach claim 13.
Altieri further teaches:
wherein the input signals comprise one or more signals representative of visual, auditory and physical feedback (An apparatus for providing holographic images into a virtual thematic environment includes a room containing a plurality of sensors for at least tracking movement of a user through said room: see [0050].
	The present invention can provide a virtual 20 and/or 30 environment, which can include not just audio, music and video, but sensitivity to touch, the sensing of odors etc., so that the user can experience a real world environment in which the user can move through in real-lime: see [0061]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 14.

As for claim 15, it has been established that Altieri, Chiluvuri and Bala together teach claim 14.

wherein the input signals comprise one or more signals representative of physical activity, hand positions, head positions, head rotation, and positions of tracked objects and biological monitors, heart rate, respiration, and blood pressure (an apparatus for providing holographic images into a virtual thematic environment, includes a room containing a plurality of sensors for at least tracking movement of a user through said room: see [0050]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 15.

As for claim 16, it has been established that Altieri, Chiluvuri and Bala together teach claim 13.
Altieri further teaches:
wherein the output signals comprise one or more signals for the group consisting of audio speakers, video displays, and haptics (The Music library 258 will find the appropriate piece of music, and transfer the data to an output device or set of speakers: see [0164]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 16.

As for claim 17, it has been established that Altieri, Chiluvuri and Bala together teach claim 12.
Altieri further teaches:
wherein the end user application module further comprises a system module mediator coupled to the multi-user networking module and to the content delivery broker module (The present invention is implemented in software which can be provided .
Therefore Altieri, Chiluvuri and Bala together also teach claim 17.

As for claim 18, it has been established that Altieri, Chiluvuri and Bala together teach claim 8.
Altieri further teaches:
wherein the data ingest translators module is adapted to receive data from a plurality of external data providers (The computer system of the present invention includes at least one memory containing at least one program including the steps of: downloading real-time information from a source external to the virtual thematic environment: see [0025]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 18.

As for claim 19, it has been established that Altieri, Chiluvuri and Bala together teach claim 8.
Altieri further teaches:
wherein the data ingest translators module is adapted to receive data from the simulation content authoring module and to translate the received data into data compatible with end user application modules (The databases containing all relevant information on the active user's profile in their current state, history (i.e., including simulation content), and real world content: see [0148].
The method further includes accessing a database where the information is stored; retrieving the information from the database; inserting the information into the virtual thematic environment; and displaying the information to a user within the virtual thematic environment: see [0015].
	The GUI engine 201 pours in real world content rendered possibly in any content format. QIE 202/211 includes an interpreter that will take all of the rich content, interpret the information into objects to be manipulated and accessed via any device and place these objects or information in an appropriate format, and allows data to be transmitted to any device: see [0127-0128]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 19.

As for claim 20, it has been established that Altieri, Chiluvuri and Bala together teach claim 8.
Altieri further teaches:
wherein the end user application modules are coupled to the simulation content authoring module for receiving requests from the end user application modules to alter the content of a simulation (The QIE 202/211 allows developers to develop objects and applications from the interpreter: see [0128].
	The QIE 211 interacts with Thematic/Publishing Logic 206, which is the director of all previous components by working with a pre-defined (but modifiable) set of rules and events from objects, and coordinates further .
Therefore Altieri, Chiluvuri and Bala together also teach claim 20.

As for claim 21, it has been established that Altieri, Chiluvuri and Bala together teach claim 20.
Altieri further teaches:
wherein the simulation content authoring module authors new content for the simulation while the simulation is running (In another embodiment consistent with the present invention, the user can compete in real-time in a gaming environment, for example, with other players others around the world. All the players will have their own internet connections, be logged onto a world server or a set of servers with a unique account and password, and will be able to interact with one another in the thematic environment on a real-time basis: see [0079]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 21.

As for claim 22, it has been established that Altieri, Chiluvuri and Bala together teach claim 19.
Altieri further teaches:
wherein the content delivery broker module and the content repository module send and receive data between each other (The method further includes accessing a database where the information is stored; retrieving the information from the database; inserting the information into the virtual thematic environment; and displaying the information to a user within the virtual thematic environment: see [0015]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 22.

As for claim 23, it has been established that Altieri, Chiluvuri and Bala together teach claim 19.
Additionally, Altieri teaches:
wherein the content delivery broker outputs data from the content repository module to the data ingest translators module to translate data from the content repository module that is not compatible with one or more end user application modules or end user devices (The method further includes accessing a database where the object information is stored; retrieving the object information from the database; inserting the information into the virtual thematic environment; and displaying the information to a user within the virtual thematic environment: see [0015].
	QIE 202/211 is an interpreter that will take all of the rich content, interpret the information into objects, and place these objects or information in the appropriate format to be manipulated and accessed via any device: see [0128]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 23.

As for claim 27, it has been established that Altieri, Chiluvuri and Bala together teach claim 8.
Additionally, Altieri teaches:
further comprising a multi-user networking module coupled to the end user application modules (In a multiplayer environment, users will be able to see other players that interact with their thematic environment, on the display, via the connection of the QIE 211 and a multiplayer communications application that is licensed from an open source or standard application vendor. Each of the groups of users will be able to interact through the QIE 211 that will direct the flow of information to the multiplayer network software and back to the QIE 211: see [0150, 0268]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 27.

As for claim 28, it has been established that Altieri, Chiluvuri and Bala together teach claim 27.
Additionally, Altieri teaches:
wherein the multi-user networking module is adapted to couple the end user application modules together for exchanging data among end users (In a multiplayer environment, users will be able to see other players that interact with their thematic environment, on the display, via the connection of the QIE 211 and a multiplayer communications application that is licensed from an open source or standard application vendor. Each of the groups of users .
Therefore Altieri, Chiluvuri and Bala together also teach claim 28.

As for claim 29, it has been established that Altieri, Chiluvuri and Bala together teach claim 28.
Additionally, Altieri teaches:
wherein the data exchanged among end user application modules are unique identifiers (In a multiplayer environment, users will be able to see other players that interact with their thematic environment, on the display, via the connection of the QIE 211 and a multiplayer communications application that is licensed from an open source or standard application vendor. Each of the groups of users will be able to interact through the QIE 211 that will direct the flow of information to the multiplayer network software and back to the QIE 211: see [0150, 0268].
	The method further includes accessing a database where the information is stored; retrieving the information from the database; inserting the information into the virtual thematic environment; and displaying the information to a user within the virtual thematic environment: see [0015]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 29.

As for claim 30, it has been established that Altieri, Chiluvuri and Bala together teach claim 27.
Additionally, Altieri teaches:
wherein the multi-user networking module is coupled to the content delivery broker through each end user application module (In a multiplayer environment, users will be able to see other players that interact with their thematic environment, on the display, via the connection of the QIE 211 and a multiplayer communications application that is licensed from an open source or standard application vendor. Each of the groups of users will be able to interact through the QIE 211 that will direct the flow of information to the multiplayer network software and back to the QIE 211: see [0150, 0268].
	The method further includes accessing a database where the information is stored; retrieving the information from the database; inserting the information into the virtual thematic environment; and displaying the information to a user within the virtual thematic environment: see [0015]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 30.

As for claim 31, it has been established that Altieri, Chiluvuri and Bala together teach claim 27.
Additionally, Altieri teaches:
wherein the end user application module(s) are coupled to the multi-user networking module for exchanging information and data among end user application modules (In a multiplayer environment, users will be able to see other players that interact with their thematic environment, on the display, via the connection of the QIE 211 and a multiplayer communications application that is licensed from an open source or standard application vendor. Each of the groups of users will be able to interact through the QIE 211 that will direct the flow of information to the multiplayer network software and back to the QIE 211: see [0150, 0268]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 31.

As for claim 35, since it depends on claim 8 and contains similar limitations as in claims 1, 2 and 5, the same rationale is used where applicable, and therefore Altieri, Chiluvuri and Bala together also teach claim 35.

As for claim 40, since it contains similar limitations as in claims 8 and 21, the same rationale applies wherever applicable. Therefore Altieri, Chiluvuri and Bala together also teach claim 40.

As for claim 41, since it depends on claim 40 and contains similar limitations as in claim 8 (“a data ingest translators module for translating data into formats compatible with the formats of the end user application modules and for receiving data from external providers … a content repository module for holding data for simulation and data for results of simulations … a content delivery broker connected to each of the end user application modules, the data ingest translators module, the machine learning module, the content repository module, and the simulation content authoring module, said content delivery broker adapted for receiving data requests from the modules and for routing responses to data requests to the modules requesting the data”), the same rationale applies wherever applicable. Therefore Altieri, Chiluvuri and Bala together also teach claim 41.

As for claim 42, since it depends on claim 40 and contains similar limitations as in claim 8 (“one or more end user application modules, each end user application module for displaying a simulation and adapted to request data from other modules and/or external providers”), the same rationale applies wherever applicable. Therefore Altieri, Chiluvuri and Bala together also teach claim 42.

As for claim 47, since it depends on claim 44 and contains similar limitations as in claim 27, the same rationale applies wherever applicable.
Specifically, claim 27 recites “a data ingest translators module for translating data into formats compatible with the formats of the end user application modules and for receiving data from external providers; a machine learning module holding one or more models of machine learning for analyzing results of user data and for modifying instructions to the simulation system based upon the analysis of the results user data; a content repository module for holding data for simulation and data for results of simulations … a content delivery broker connected to each of the end user application modules, the data ingest translators module, the machine learning module, the content repository module, and the simulation content authoring module, said content delivery broker adapted for receiving data requests from the modules and for routing responses to data requests to the modules requesting the data … wherein the content delivery broker applies unique identifiers to stored alterations.”


As for claim 48, since it depends on claim 40 and contains similar limitations as in claim 8, the same rationale applies wherever applicable.
Specifically, claim 8 recites “a data ingest translators module for translating data into formats compatible with the formats of the end user application modules and for receiving data from external providers.”
Therefore Altieri, Chiluvuri and Bala together also teach claim 48.

As for claim 51, since it depends on claim 40 and contains similar limitations as in claims 27-29, the same rationale applies wherever applicable.
Specifically, claim 29 recites “further comprising a multi-user networking module coupled to the end user application modules … wherein the data exchanged among end user application modules are unique identifiers.”
Therefore Altieri, Chiluvuri and Bala together also teach claim 51.

As for claim 52, since it depends on claim 40 and contains similar limitations as in claims 12-13, the same rationale applies wherever applicable.
Specifically, claim 13 recites “wherein the end user application module further comprises an input/output module … wherein the input/output module has a peripheral mediator adapted to receive and send input and output signals for peripherals.”
Therefore Altieri, Chiluvuri and Bala together also teach claim 52.

As for claim 53, since it depends on claim 52 and contains similar limitations as in claim 14, the same rationale applies wherever applicable.
Specifically, claim 14 recites “wherein the input signals comprise one or more signals representative of visual, auditory and physical feedback.”
Therefore Altieri, Chiluvuri and Bala together also teach claim 53.

As for claim 54, since it depends on claim 53 and contains similar limitations as in claim 15, the same rationale applies wherever applicable.
Specifically, claim 15 recites “wherein the input signals comprise one or more signals representative of physical activity, hand positions, head positions, head rotation, and positions of tracked objects and biological monitors, heart rate, respiration, and blood pressure.”
Therefore Altieri, Chiluvuri and Bala together also teach claim 54.

As for claim 55 since it depends on claim 53 and contains similar limitations as in claim 16, the same rationale applies wherever applicable. Therefore Altieri, Chiluvuri and Bala together also teach claim 55.

As for claim 59, since it contains similar limitations as in claim 1, 2, 5, 21 and 32, the same rationale is used where applicable. 
Additionally, Altieri teaches:
loading a user interface for user devices (the system further includes at least one graphical user interface (GUI) module: see [0041]), 
receiving a request from a user to enter program for displaying a simulation; granting or denying the request for entry into the program in accordance with one or more (All players will have their own internet connections, be logged onto a world server or a set of servers with a unique account and password, and will be able to interact with one another in the thematic environment on a real-time basis. I.e., access to the thematic environment is granted or denied based on whether the login/password authentication is successful or not: see [0079]);
after granting a request, enabling a user to access an authoring content module, a multiuser network module, a content delivery broker module, a content repository module for brokering data, and a data ingest translators module in accordance with the credentials of the user (after logging in, the user can access database where the information is stored; retrieving the information from the database; inserting the information into the virtual thematic environment; and displaying the information to a user within the virtual thematic environment: see [0015].
The content. QIE 202/211 is an interpreter that will take all of the rich content, interpret the information into objects to be manipulated and accessed via any device: see Altieri [0128].
The Al engine component/library 257 controls the behavior of objects that exhibit intelligence. The Al engine component/library 264 may also rely on the real-time thematic database for spatial and contextual information. The Al engine component/library 264 may interact directly with the Thematic Application/Publishing/Game Logic & Scripting component 264 for all networked users: see [0169]);
offering a choice of simulation data content stored in the content repository module to the user (thematic application menu screen: see [0244]); in response to a choice made by the user, brokering the chosen simulation data content from the content repository module to one or more end users (The user may 'click' on a portion of the screen that will call up or bring into view, the selected simulated application, making it accessible to the user: see [0254]);
rendering a visualization for the simulation (The GUI engine 201 pours in real world content rendered in HTML, XML, RDF, and/or QIE-rendering format or any content format. The user interacts completely with the GUI 201, beginning with login, playing the game in a gaming environment: see [0127]);
synchronizing position of the visualization of the simulation with the environment of each end user with other end users; altering the configured visualization; authoring new content for the simulation while the simulation is running (interacting with their thematic environment, causing the visualization to be altered while the simulation is running); and updating the visualization with the altered content and the new content while the visualization is running (The users will be able to see other players that interact with their thematic environment, on the display, via the connection of the QIE 211 and a multiplayer communications application. Each of the groups of users will be able to interact through the QIE 211 that will direct the flow of information to the multiplayer network software and back to the QIE 211: see [0268]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 59.

As for claim 60, it has been established that Altieri, Chiluvuri and Bala together teach claim 59.
Additionally, Altieri teaches:
wherein choices offered to the user include starting a solo simulation, starting a new multiparty simulation, and entering an existing multiparty simulation (Another example of actions initiated at the sponsored website and/or throughout the thematic application, such as a game, are the listing and answering of clues, etc. A timing mechanism can be added to the program such that these actions must be performed within a certain period of time or on a competitive level with one or more opponents (other users): see [0068]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 60.

As for claim 61, it has been established that Altieri, Chiluvuri and Bala together teach claim 59.
Additionally, Altieri teaches:
wherein the step of altering the visualization of the simulation includes adding data to the simulation (The users will be able to see other players that interact with their thematic environment, on the display, via the connection of the QIE 211 and a multiplayer communications application. Each of the groups of users will be able to interact through the QIE 211 that will direct the flow of information (including changes, additions and deletions of data) to the multiplayer network software and back to the QIE 211: see [0268]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 61.

As for claim 62, it has been established that Altieri, Chiluvuri and Bala together teach claim 59.
Additionally, Altieri teaches:
wherein if the data is not available in the simulation content repository module, brokering data from external sources (downloading real-time information from a source external to the virtual thematic environment; inserting real time information into the virtual thematic environment; and providing access to the real-time information to a user within the virtual thematic environment: see [0008].
QIE 202/211 is an interpreter that will take all of the rich content, interpret the information into objects to be manipulated and accessed via any device and place these objects or information in the appropriate format: see [0128]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 62.

As for claim 63, it has been established that Altieri, Chiluvuri and Bala together teach claim 59.
Additionally, Altieri teaches:
wherein alterations to visualization are distributed to user by the multi-user networking module (The users will be able to see other players that interact with their thematic environment, on the display, via the connection of the QIE 211 and a multiplayer communications application: see [0268]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 63.

As for claim 64, it has been established that Altieri, Chiluvuri and Bala together teach claim 8
Additionally, Altieri teaches:
wherein modules are configured to accept data in one format and the data ingest translators module translates data into the one format (The GUI engine 201 pours in real world content rendered in HTML, XML, RDF, and/or QIE-rendering format or any content format. QIE 202/211 is an interpreter that will take all of the rich content, interpret the information into objects to be manipulated and accessed via any device and place these objects or information in the appropriate format: see [0127, 0128]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 64.

As for claim 65, it has been established that Altieri, Chiluvuri and Bala together teach claim 64
Additionally, Altieri teaches:
wherein the one format is a format for text data (In another embodiment consistent with the present invention, the real-time information is at least one of audio, video, chronological, text: see [0009]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 65.

As for claim 67, it has been established that Altieri, Chiluvuri and Bala together teach claim 65
Additionally, Altieri teaches:
wherein the one format is a format for text data (In another embodiment consistent with the present invention, the real-time information is at least one of audio, video, chronological, text: see [0009]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 67.

As for claim 68, it has been established that Altieri, Chiluvuri and Bala together teach claim 67
Additionally, Altieri teaches:
wherein the non-text data are one or more types of data selected from the group consisting of images, video, audio and three dimensional models.(In another embodiment consistent with the present invention, the real-time information is at least one of audio, video, chronological, text: see [0009]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 68.

As for claim 69, it has been established that Altieri, Chiluvuri and Bala together teach claim 68
Additionally, Altieri teaches:
wherein the modules are configured to accept data in a single different format for each type of data and the data ingest translators module translates the non-text type of data into the single different format accepted by the modules (The GUI engine 201 pours in real world content rendered in HTML, XML, RDF, and/or QIE-rendering format or any content format. QIE 2021211 is an interpreter that will take all of the rich content, interpret the information into objects to be manipulated and accessed via any device and place these objects or information in the appropriate format: see [0127, 0128]).
Therefore Altieri, Chiluvuri and Bala together also teach claim 69.

Claims 10 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Altieri in view of Chiluvuri and Bala further in view of Eronen et al. (US 20200128348 A1).
As for claim 10, it has been established that Altieri, Chiluvuri and Bala together teach claim 8.
Altieri, Chiluvuri and Bala together however do not explicitly teach:
wherein the one or more end user application modules generate data signals for sensor data;
In a similar field of endeavor, Eronen teaches:
the user device including sensors providing the user’s orientation data (The user AR headset 105 may include orientation sensors, such as accelerometers, ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Eronen for the user device including sensors providing the user’s orientation data. The teachings of Eronen, when implemented in the Altieri/Chiluvuri/Bala system, will enable the end user application modules adapted to receive sensor data. One of ordinary skill in the art would be motivated to utilize the teachings of Eronen in the Altieri/Chiluvuri/Bala system in order to monitor the direction of the viewing direction of the user's point of view: see Eronen [0089].
Therefore Altieri, Chiluvuri, Bala and Eronen together also teach claim 10.

As for claim 39, since it contains similar limitations as in claims 8 and 21, the same rationale applies wherever applicable. 
As shown in the above, Altieri, Chiluvuri and Bala together teach:
wherein each module is loosely coupled to one or more other modules for operating together and operating independently of each other; wherein the content repository module is loosely coupled with the content delivery broker module and the machine learning module wherein the multi-user network module is loosely connected to the end user application modules; wherein the content delivery broker module is loosely coupled(see Chiluvuri [0083, 0088, 0090 and 0092].
wherein the simulation content authoring module authors new content for the simulation while the simulation is running (In another embodiment consistent with the present invention, the user can compete in real-time in a gaming environment, for example, with other players others around the world. All the players will have their own internet connections, be logged onto a world server or a set of servers with a unique account and password, and will be able to interact with one another in the thematic environment on a real-time basis: see Altieri [0079]).
Altieri, Chiluvuri and Bala together however do not explicitly teach:
wherein the end user application modules generate data signals for sensor data;
In a similar field of endeavor, Eronen teaches:
the user device including sensors generating the user’s orientation data (The user AR headset 105 may include orientation sensors, such as accelerometers, to monitor the direction of the viewing direction of the user's point of view: see [0089]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Eronen for the user device including sensors generating the user’s orientation data. The teachings of Eronen, when implemented in the Altieri/Chiluvuri/Bala system, will enable the end user application modules generating data signals for sensor data. One of ordinary skill in the art would be motivated to utilize the teachings of Eronen in the Altieri/Chiluvuri/Bala system in order to monitor the direction of the viewing direction of the user's point of view: see Eronen [0089].
 together teach claim 39.

Claims 24-26 and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Altieri in view of Chiluvuri and Bala further in view of Ivanov et al. (US 20190026311 A1).
As for claim 24, it has been established that Altieri, Chiluvuri and Bala together teach claim 8.
Altieri further teaches:
wherein the content delivery broker retrieving content from the content repository module (The method further includes accessing a database where the information is stored; retrieving the information from the database; inserting the information into the virtual thematic environment; and displaying the information to a user within the virtual thematic environment: see [0015]).
Altieri, Chiluvuri and Bala together however do not explicitly teach:
wherein the content delivery broker applies unique identifiers to stored content.
In a similar field of endeavor, Ivanov teaches:
using unique identifiers for quick retrieval of data from a database (The unique identifiers of a relational database allow for quick retrieval of data corresponding to a particular unique identifier: see [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ivanov for using unique identifiers for quick retrieval of data from a database. The teachings of Ivanov, when implemented in the Altieri/Chiluvuri/Bala together system, will enable the content  in the Altieri/Chiluvuri/Bala system in order to store a content into the database and quickly retrieve the same content from the database at a later time for use.
Therefore Altieri, Chiluvuri, Bala and Ivanov together teach claim 24.

As for claim 25, it has been established that Altieri, Chiluvuri and Bala together teach claim 19.
Altieri further teaches:
wherein the content delivery broker retrieving simulation content from the content repository module (The method further includes accessing a database where the information (including simulation content) is stored; retrieving the information from the database; inserting the information into the virtual thematic environment; and displaying the information to a user within the virtual thematic environment: see [0015]).
Altieri, Chiluvuri and Bala together however do not explicitly teach:
wherein the content delivery broker applies unique identifiers to stored simulations.
In a similar field of endeavor, Ivanov teaches:
using unique identifiers for quick retrieval of data from a database (The unique identifiers of a relational database allow for quick retrieval of data corresponding to a particular unique identifier: see [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ivanov for using unique  in the Altieri/Chiluvuri/Bala system in order to store a content into the database and quickly retrieve the same content from the database at a later time for use.
Therefore Altieri, Chiluvuri, Bala and Ivanov together also teach claim 25.

As for claim 26, it has been established that Altieri, Chiluvuri and Bala together teach claim 24.
Altieri further teaches:
the content deliver broker retrieving stored alterations from the content repository module (The method further includes accessing a database where the information (including altered simulations) is stored; retrieving the information from the database; inserting the information into the virtual thematic environment; and displaying the information to a user within the virtual thematic environment: see [0015]).
Altieri, Chiluvuri and Bala together however do not explicitly teach:
wherein the content delivery broker applies unique identifiers to stored alterations.
In a similar field of endeavor, Ivanov teaches:
using unique identifiers for quick retrieval of data from a database (The unique identifiers of a relational database allow for quick retrieval of data corresponding to a particular unique identifier: see [0006]).
 for using unique identifiers for quick retrieval of data from a database. The teachings of Ivanov, when implemented in the Altieri/Chiluvuri/Bala system, will enable the content delivery broker applying unique identifiers to stored alterations. One of ordinary skill in the art would be motivated to utilize the teachings of Ivanov in the Altieri/Chiluvuri/Bala system in order to store a content into the database and quickly retrieve the same content from the database at a later time for use.
Therefore Altieri Chiluvuri, Bala and Ivanov together also teach claim 26.

As for claim 43, since it depends on claim 40 and contains similar limitations as in claim 24 (specifically “for translating data into formats compatible with the formats of the end user application modules and for receiving data from external providers … a content repository module for holding data for simulation and data for results of simulations … applies unique identifiers to stored content”), the same rationale applies wherever applicable. Therefore Altieri Chiluvuri, Bala and Ivanov together also teach claim 43.

As for claim 44, since it depends on claim 43 and contains similar limitations as in claim 25 (specifically “a content repository module for holding data for simulation and data for results of simulations … a content delivery broker connected to each of the end user application modules, the data ingest translators module, the machine learning module, the content repository module, and the simulation content authoring module, said content delivery broker adapted for receiving data requests from the modules and for routing responses to data requests to the modules requesting the data … wherein the content delivery broker applies unique identifiers to stored simulations”), the 

As for claim 45, since it depends on claim 44 and contains similar limitations as in claim 26 (specifically “a machine learning module holding one or more models of machine learning for analyzing results of user data and for modifying instructions to the simulation system based upon the analysis of the results user data; a content repository module for holding data for simulation and data for results of simulations … wherein the content deliver broker applies unique identifiers to stored alterations”), the same rationale applies wherever applicable. Therefore Altieri Chiluvuri, Bala and Ivanov together also teach claim 45.

As for claim 46, since it depends on claim 44 and contains similar limitations as in claims 24- 26, the same rationale applies wherever applicable.
Specifically, claims 24-26 recite “a data ingest translators module for translating data into formats compatible with the formats of the end user application modules and for receiving data from external providers … a content repository module for holding data for simulation and data for results of simulations … a content delivery broker connected to each of the end user application modules, the data ingest translators module, the machine learning module, the content repository module, and the simulation content authoring module, said content delivery broker adapted for receiving data requests from the modules and for routing responses to data requests to the modules requesting the data … wherein the content delivery broker applies unique identifiers to stored content/simulations/alterations.” I.e., an end user application module communicate through the content delivery broker to interact with various modules (including other end user application modules) using content/simulation/alteration data associated with the respective unique identifiers stored in the content repository module.
.

Claims 32-34, 36-38, 49-50 and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Altieri in view of Chiluvuri and Bala further in view of Ambati et al. (US 20180293462 A1).
As for claim 32, it has been established that Altieri, Chiluvuri and Bala together teach claim 8.
Additionally, Altieri, Chiluvuri and Bala together teach:
wherein the data ingest translators module is loosely coupled to the simulation content authoring module and loosely coupled to the machine learning module for receiving data requests and for translating the received data into formats compatible with the modules making the data requests and model requests (designing a new kind of software components for building software applications based on replaceable component-class (or RCC) that can be redesigned and tested with high degree of autonomy from the container application and are designed to be loosely coupled in the context of its target application and other parts that collaborate with the RSCC: see Chiluvuri [0083, 0088, 0090 and 0092].
	The QIE 202/211 allows developers to develop objects and applications from the interpreter: see Altieri [0127].
	In a multiplayer environment, users will be able to see other players that interact with their thematic environment, on the display, via the connection of the QIE 211 and a multiplayer communications application that is licensed from an open source or standard application vendor. Each .
Altieri, Chiluvuri and Bala together however do not explicitly teach:
(wherein the data ingest translators module is coupled to the simulation content authoring module and the machine learning module for) requests for machine learning models and for translating the received models into formats (compatible with the modules making the data requests and model requests).
In a similar field of endeavor, Ambati teaches:
sending a request for a machine learning model and associated transformers; receiving the requested machine learning model and its associated transformers; providing a code library and associated language bindings with the machine learning model and associated transformers, thereby enabling any application to be compatible with the machine learning model (Model generation platform 120 may be configured to provide one of the machine learning models 126 and associated transformers 124 to remote devices/modules. The machine learning model and associated transformers may be provided in response to a request. Model generation platform 120 is configured to store a plurality of machine learning models. The request may be for a machine learning model that is configured to make a particular prediction. The machine learning model that is configured to make the particular prediction and its associated transformers may be retrieved from memory and/or storage and provided to remote device 130: see [0050].
In response to receiving a machine learning model, its associated transformers, and a code library and associated language bindings, .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ambati for sending a request for a machine learning model and associated transformers; receiving the requested machine learning model and its associated transformers; providing a code library and associated language bindings with the machine learning model and associated transformers, thereby enabling any application to be compatible with the machine learning model. The teachings of Ambati, when implemented in the Altieri/Chiluvuri/Bala system, will enable coupling the data ingest translators module to the machine learning module for requests for machine learning models and for translating the rec received models into formats compatible with the modules making the data requests and model requests. One of ordinary skill in the art would be motivated to utilize the teachings of Ambati in the Altieri/Chiluvuri/Bala system in order to configure a model generation platform  to provide one of the machine learning models and associated transformers to remote devices: see [0050].
 together teach claim 32.

As for claim 33, since it depends on claim 8 and contains similar limitations as claim 32, the same rationale applies wherever applicable.
Additionally, Altieri teaches:
wherein the simulation content authoring module is loosely coupled to each of the data ingest translators module, the machine learning module, and the content delivery broker whereby the simulation content authoring module makes data requests and exchanges data with the content delivery broker module, exchanges data with the machine learning module and outputs data to the data ingest translators module for translation into formats compatible with the end user application modules (The QIE 202/211 allows developers to develop objects and applications from the interpreter: see [0127].
	Downloading real-time information from a source external to the virtual thematic environment; providing access to the real-time information to a user within the virtual thematic environment: see [0008].
	The AI engine component/library 257 controls the behavior of objects that exhibit intelligence beyond that of the user's or the thematic environment on the network. The AI 257 may be used to manipulate objects: see [0169].
	The QIE 202/211 includes an interpreter that will take all of the rich content, interpret the information into objects to be manipulated and accessed via any device, and allows data to be transmitted to any device: see [0128].
.
Therefore Altieri, Chiluvuri, Bala and Ambati together also teach claim 33.

As for claim 34, since it depends on claim 8 and contains similar limitations as claim 32, the same rationale applies wherever applicable.
Additionally, Altieri teaches:
wherein the content repository module is loosely coupled with the content delivery broker module and loosely coupled to the machine learning module and is adapted for receiving and holding data received from the content delivery broker module and the machine learning module and for sending stored data to the content delivery broker module and the machine learning module (Downloading real-time information from a source external to the virtual thematic environment; providing access to the real-time information to a user within the virtual thematic environment: see [0008].
	The information is stored in the database for later retrieval and insertion into the virtual thematic environment: see [0015].
	The AI engine component/library 257 controls the behavior of objects that exhibit intelligence beyond that of the user's or the thematic 
	The QIE 202/211 includes an interpreter that will take all of the rich content, and allows data to be transmitted to any device: see [0128]).
Therefore Altieri, Chiluvuri, Bala and Ambati together also teach claim 34.

As for claim 36, since it depends on claim 8 and contains similar limitations as claim 32, the same rationale applies wherever applicable.
Additionally, Altieri, Chiluvuri, Bala and Ambati together further teach:
wherein the machine learning module comprises a plurality of machine learning models for delivery on demand to other modules, said models are adapted to acquire test data on the operation of the modules and provide new instructions to the system based upon the results of test data analyzed by the models (Model generation platform 120 is configured to store a plurality of machine learning models that may be requested: see Ambati [0050].
	The trained machine learning model is configured to act like a black box: it receives production data, the production data is applied to the complex function, and one or more prediction labels are outputted: see [0003].
 [0013].
	The Al engine component/library 257 controls the behavior of objects that exhibit intelligence beyond that of the user's or the thematic environment on the network. The Al 257 may be used to manipulate objects. The Al 257 informs the Thematic Application/Publishing/Game Logic & Scripting component 264 when the object should be changed given the current set of Al logic. The Al engine component/library 264 may interact directly with the Thematic Application/Publishing/Game Logic & Scripting component 264 for all networked users. The Al engine component/library 257 may provide data on object modification due to Al rules and thematic logic, collects thematic environment state information from the client, and makes thematic environment state information available to the Thematic Application/Publishing/Game Logic & Scripting 264: see Altieri [0169, 0170]).
Therefore Altieri, Chiluvuri, Bala and Ambati together also teach claim 36.

As for claim 38, since it depends on claim 8 and contains similar limitations as claims 32 and 36, the same rationale applies wherever applicable.
Specifically, Altieri, Chiluvuri, Bala and Ambati 
wherein the machine learning module is coupled to the content delivery broker module, the content repository module, and to the data ingest translators module(s) wherein the machine learning module comprises a plurality of machine learning models for delivery on demand to other modules, said models are adapted to acquire test data on the operation of the modules and provide new instructions to the system based upon the results of test data analyzed by the models (The machine learning model may be trained to output a prediction based on a set of training/test data: see [0013].
	The machine learning model and associated transformers may be provided in response to a request: see Ambati [0050].
	Machine learning can relate to methods for creating and/or modifying computer programs: see Bala [0083]).
Therefore Altieri, Chiluvuri, Bala and Ambati together also teach claim 38.

As for claim 49, since it depends on claim 48 and contains similar limitations as in claims 8 and 33, the same rationale applies wherever applicable.
Specifically, claim 33 recites “wherein the simulation content authoring module is coupled to the data ingest translators module, the machine learning module, and the content delivery broker whereby the simulation content authoring module makes data requests and exchanges data with the content delivery broker module, exchanges data with the machine learning module and outputs data to the data ingest translators module for translation into formats compatible with the end user application modules.”
Therefore Altieri, Chiluvuri, Bala and Ambati together also teach claim 49.

As for claim 50, since it depends on claim 48 and contains similar limitations as in claims 8 and 33, the same rationale applies wherever applicable.
Specifically, claim 33 recites “wherein the simulation content authoring module is coupled to the data ingest translators module, the machine learning module, and the content delivery broker whereby the simulation content authoring module makes data requests and exchanges data with the content delivery broker module, exchanges data with the machine learning module and outputs data to the data ingest translators module for translation into formats compatible with the end user application modules.”
Therefore Altieri, Chiluvuri, Bala and Ambati together also teach claim 50.

As for claim 56, since it contains similar limitations as in claims 8, 19 (“wherein the data ingest translators module is adapted to receive data from the simulation content authoring module and to translate the received data into data compatible with end user application modules”), 21 (“wherein the simulation content authoring module authors new content for the simulation while the simulation is running”), 24-26 (“wherein the content delivery broker applies unique identifiers to stored content, simulations and alterations”), 29 (“wherein the data exchanged among end user application modules are unique identifiers”), 33 (“the simulation content authoring module makes data requests and exchanges data with the content delivery broker module, exchanges data with the machine learning module and outputs data to the data ingest translators module for translation into formats compatible with the end user application modules” and 40 (“A method for simulation comprising: within a computing environment comprised of a computer processor, at least one computer-readable storage medium operably coupled to the computer processor and having program instructions stored therein, and end user application modules for displaying a presentation of augmented or virtual reality, the computer processor being operable to execute the program instructions to perform various steps”), the same rationale applies wherever applicable. 
 together also teach claim 56.

As for claim 57, since it contains similar limitations as in claims 8 (“wherein each module is loosely coupled to one or more other modules for operating together and operating independently of each other … each end user application module … adapted to request data from other modules and/or external providers … a content delivery broker connected to each of the end user application modules … said content delivery broker adapted for receiving data requests from the modules and for routing responses to data requests to the modules requesting the data”), 21 (wherein the simulation content authoring module authors new content for the simulation while the simulation is running), 24-26 (“wherein the content delivery broker applies unique identifiers to stored … simulations and alterations”), 29 (“wherein the data exchanged among end user application modules are unique identifiers” – given that all stored data/simulations/alterations are all associated with unique identifiers, and that data exchanged among end user application modules are unique identifiers, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Altieri with delivering unique identifiers for the requested data to other modules in order to simplify passing data among modules by using the associated unique identifiers rather than the data itself), 33 (“whereby the simulation content authoring module makes data requests and exchanges data with the content delivery broker module, exchanges data with the machine learning module and outputs data to the data ingest translators module for translation into formats compatible with the end user application modules”), 40 (“A method for simulation comprising: within a computing environment comprised of a computer processor, at least one computer-readable storage medium operably coupled to the computer processor and having program instructions stored therein, and end user application modules for displaying a presentation of augmented or virtual reality, the computer processor being operable to ”), the same rationale applies wherever applicable. 
Additionally, Altieri teaches:
upon request of an end user application module, searching external sources for requested data (The user may then choose a particular channel and the program will transmit this information through the GUI 200 via standard internet connections for the QIE 211 to begin the search process once again for the requested data either through satellite transmission or through the Business Logic 103 that ties directly to the Data Storage 106: see [0244].
If the user selects or touches a poster, for example, the program will connect the user seamlessly to the internet site that is tied to that component: see [0218]);
responding to a request for data from an end user application module by searching the content repository module and external sources for the requested data (The user may then choose a particular channel and the program will transmit this information through the GUI 200 via standard internet connections for the QIE 211 to begin the search process once again for the requested data either through satellite transmission or through the Business Logic 103 that ties directly to the Data Storage 106: see [0244]).
Therefore Altieri, Chiluvuri, Bala and Ambati together also teach claim 57.

As for claim 58, since it depends on claim 57 and contains similar limitations as in claim 8 (“a machine learning module holding one or more models of machine learning for analyzing ”), the same rationale applies wherever applicable. 
Therefore Altieri, Chiluvuri, Bala and Ambati together also teach claim 58.

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Altieri in view of Chiluvuri and Bala further in view of MCARDLE et al. (US 20120242798 A1).
As for claim 66, it has been established that Altieri, Chiluvuri and Bala together teach claim 65.
Altieri teaches:
wherein the one format is XML (The GUI engine 201 pours in real world content rendered in HTML, XML, RDF, and/or QIE-rendering format or any content format: see [0127]).
Altieri however does not explicitly teach:
wherein the one format is JSON
In a similar field of endeavor, MCARDLE teaches:
wherein one format is JSON (The data is preferably communicated through JavaScript object notation (JSON), but any suitable object notation or data structure may alternatively be used: see [0059]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of MCARDLE for one format being JSON. The teachings of MCARDLE, when implemented in the Altieri/Chiluvuri/Bala system, will enable the one format being JSON. One of ordinary skill in the art would be motivated to utilize the teachings of MCARDLE in the 
Therefore Altieri, Chiluvuri, Bala and MCARDLE together teach claim 66.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on Monday - Thursday, 7:30AM - 5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. H./
Examiner, Art Unit 2458


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458